DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on October 29, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2020 and 10/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, in line 12, “would” should be changed to --is to--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al. (US 2010/0290774).

    PNG
    media_image1.png
    858
    741
    media_image1.png
    Greyscale

With respect to claim 1, Matsuoka discloses in figures 1 and 21 an illumination control system comprising a lighting system (6, e.g., a lighting unit) comprising a plurality of light sources (69, e.g., light sources) having an arrangement in which each light source provides selective illumination to different regions of an area (paragraph 0012, e.g., “a lighting unit is capable of selectively lighting multiple divided areas into which a specific area of the surroundings of the vehicle”); a sensor (51-53 and 72, e.g., cameras or sensors) that detects an object within the area surrounding the lighting system (see paragraph 0152, e.g., “a result detected by clearance sonar for detecting an object in surroundings of a vehicle 9”); and a controller (10, e.g., a controller) communicably coupled to the lighting system and the sensor to receive a signal (figures 1 and 21 shows that the sensors 5 and 7 providing sensing signals to the controller 10) from the sensor indicative of a condition of the area, to determine whether the condition reflects an object being positioned adjacent to the lighting system (figures 2-3 and 23 show the sensors to measure and monitor areas condition thereof”), and selectively to activate one or more of the plurality of light sources to provide targeted illumination to illuminate a detected object while preventing illumination to portions of the area not occupied by the detected object (see paragraphs 0012 and 0159).
With respect to claim 3, Matsuoka discloses that wherein the plurality of light sources are arranged such that each light source directs illumination to a portion of the area that is different from portions of the area to which the other light sources of the plurality of light sources direct illumination (figure 3 shows each light source 69 is arranged in different portions of the vehicle 9). 
With respect to claim 4, Matsuoka discloses that wherein illumination provided by the plurality of light sources combine to form an illumination matrix (figure 3 shows two light sources 69 being combined as an illumination matrix thereof) that surrounds the lighting system, wherein each light source provides illumination to a different portion of the illumination matrix (see figure 3).
With respect to claim 5, Matsuoka discloses that wherein the controller selectively activates the light sources that provide illumination to portions of the illumination matrix occupied by the detected object (see paragraph 0012, e.g., having a selective function to control thereof).
With respect to claim 6, Matsuoka discloses that wherein a portion of the plurality of light sources provide illumination that combine to form an illumination zone (figure 3 shows a zone Y3-Y4).
With respect to claim 7, Matsuoka discloses that wherein the illumination zone defines an annular ring or portion of an annular ring that surrounds the lighting system (figure 8 shows an annular ring that surrounds the vehicle).
With respect to claim 8, Matsuoka discloses that wherein the plurality of light sources are arranged in two or more groups, wherein collective illumination from each group defines an illumination zone, and wherein the illumination zones is radially offset from each other (figure 3 shows a plurality of lighting groups being offset from each other).
With respect to claim 9, Matsuoka discloses that wherein light sources within each group provide illumination to a discrete portion of the illumination zone, the discrete portions combining to form the illumination zone (see figures 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2010/0290774) in view of McMichael et al. (US 2019/0385025).
With respect to claim 10, Matsuoka discloses in figures 1 and 21 a method of selectively illuminating an area (paragraph 0012, e.g., “the lighting unit to light the selected one or more divided areas”), the method comprising: sensing, with a sensor (51-53 and 72, e.g., cameras or sensors), a condition of an area (figure 2 and paragraph 0012, e.g., having sensed areas α surrounding the vehicle 9 thereof); determining the presence of an object within the area based on the sensed condition (see paragraph 0152, e.g., “a result detected by clearance sonar for detecting an object in surroundings of a vehicle 9”); and selectively actuating one or more light sources (see paragraph 0012) to provide targeted illumination to a portion of the area occupied by a detected object (figures 2-3 and 23 show the sensors to measure and monitor areas condition thereof”) and prevent actuating one or more other light sources that provides illumination to portions of the area not occupied by the detected object (see paragraphs 0012 and 0159).
Matsuoka does not explicitly disclose that the object within the area based on the sensed condition using machine learning.
McMichael discloses in figure 8 a system comprising a plurality of object sensors (102-106), wherein the object within the area based on the sensed condition using machine learning (figure 8 shows a machine learning network 804 and paragraph 0099, e.g., “the machine learning network 804 may segment and categorize all objects detected in a scene”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Matsuoka with a machine learning method as taught by McMichael for the purpose of executing a segmentation model trained to segment the data and classify objects in the data thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of McMichael (see paragraph 0099).
With respect to claim 11, the combination of Matsuoka and McMichael disclose that wherein the sensor is selected from a group consisting of a camera, a light sensor, or a lidar (see figure 8 of McMichael, e.g., having a lidar sensor 104).
With respect to claim 12, the combination of Matsuoka and McMichael disclose that wherein the one or more light sources comprises a plurality of light sources (69, e.g., light sources), wherein illumination provided by the plurality of light sources combine to form an illumination matrix (figure 3 of Matsuoka shows two light sources 69 being combined as an illumination matrix thereof) that surrounds the lighting system, wherein each light source provides illumination to a different portion of the illumination matrix (see figure 3 of Matsuoka).
With respect to claim 13, the combination of Matsuoka and McMichael disclose that wherein sensing, with a sensor, a condition of an area comprises receiving one or more images of the area (figure 8 of McMichael shows the image capture device 102 for sensing images of the area thereof).
With respect to claim 14, the combination of Matsuoka and McMichael disclose that wherein determining the presence of an object within the area based on the sensed condition using machine learning comprises determining a portion of the area occupied by the detected object (see figure 8 of McMichael).
With respect to claim 15, the combination of Matsuoka and McMichael disclose that wherein selectively actuating one or more light sources to provide targeted illumination to a portion of the area occupied by a detected object (see paragraph 0012 of Matsuoka) and prevent actuating one or more other light sources that provides illumination to portions of the area not occupied by the detected object comprises selectively actuating the one or more light sources to fully illuminate the detected object (see figure 2-3 and paragraph 0159).
With respect to claim 16, Matsuoka discloses in figures 1-3 and 21 an vehicle comprising: a body (figure 2 shows the vehicle 9 having a body thereof); an implement connector (figure 1 shows an connector for connecting sensors 51-53 and light sources 69 to a controller 10  thereof); a lighting system (6) coupled to a first portion of the body, the lighting system comprising a plurality of light sources (69); a plurality of sensors (51-53 and 72, e.g., cameras or sensors) distributed along a second portion (figure 2 shows a plurality of sensed portion on the body 9 thereof) of the body that senses an area adjacent to at least a portion of the body (see figure 2); and a controller (10, e.g., a controller) communicably coupled to the lighting system and the plurality of sensors, the controller operable to receive signals (figures 1 and 21 shows that the sensors 5 and 7 providing sensing signals to the controller 10) from the plurality of sensors, determine the presence of an implement within the sensed area (see figure 2), and selectively actuate one or more of the light sources to provide targeted illumination to a detected implement (figures 2-3 and 23 show the sensors to measure and monitor areas condition thereof”) while preventing actuation of other light sources of the plurality of light sources that would provide illumination to a portion of the area not occupied by the detected implement (see paragraphs 0012 and 0159).
Matsuoka does not explicitly disclose that the vehicle is an agricultural vehicle.
McMichael discloses in figure 8 a system comprising a plurality of object sensors (102-106), wherein the object within the area based on the sensed condition using machine learning (figure 8 shows a machine learning network 804 and paragraph 0099, e.g., “the machine learning network 804 may segment and categorize all objects detected in a scene”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Matsuoka with a machine learning method as taught by McMichael for the purpose of executing a segmentation model trained to segment the data and classify objects in the data thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of McMichael (see paragraph 0099).
With respect to claims 2 and 17, the combination of Matsuoka and McMichael disclose that wherein determination of the presence of an implement is performed using machine learning (figure 8 shows a machine learning network 804 and paragraph 0099, e.g., “the machine learning network 804 may segment and categorize all objects detected in a scene”).
With respect to claim 18, the combination of Matsuoka and McMichael disclose that wherein the implement is coupled to the implement connector (see figures 1-2 of Matsuoka).
With respect to claim 19, the combination of Matsuoka and McMichael disclose that wherein the plurality of light sources are arranged such that each light sources provides illumination to a particular portion of the area (see figures 2-3 of Matsuoka).
With respect to claim 20, the combination of Matsuoka and McMichael disclose that wherein the signals from the plurality of sensors comprise image data (see figure 8 of McMichael or figure 1 of Matsuoka, e.g., having cameras for sensing or capturing images thereof).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Pfaff – US 2020/0041999
Prior art Plank et al. – US 2018/0319317
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 14, 2022